Title: From Benjamin Franklin to Deborah Franklin, 6 February 1767
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Feb. 6. 1767
Here are three Ships about to sail. I can only write to my Friends by the last of them or by the Packet, that goes to morrow Week. Yet I must write a Line to you by every one of them, tho’ it be only to tell you I am well and very busy. I have received your Letters by the December Packet and by Captain Beves. I have got the Clothes and have worn them, but find them too tight for me, and must have the Wastecoat let out. I thank you for the Garters they are excellent. The Apples and Meal not come ashore yet. My Love to Sally. I am, Your ever loving Husband
B Franklin
Miss Stevenson sends her Love to Sally, with the enclos’d painted Lace, in the room of that which was lost.

 Addressed: To / Mrs / Franklin / at / Philadelphia / per Capt. / Nuttal.
